Case 1:12-md-02335-LAK-JLC Document 680 Filed 07/03/19 Page 1 of 2

Of Counsel

' Michael P. Thornton (NH, ME & MA) — Andrea Marino Landry
0 rf} 0) i] David J. McMorris (NY & MA) Evan R. Hoffman John T. Barrett (NH & MA)
d WW | IT) [ | p David C. Strauss Leah M. McMortis David Bricker (CA, IL & MA)

a

Andrew S, Wainwright (NY & MA} Brian J. Freer (NV & MA) Guillaume Buell (MA, NY & TX)
0 i fl ( y S at | d W Michael A. Lesser Leslie-Anne Taylor Patricia M. Flannery

Marilyn T. McGoldrick Jasmine M. Howard Christian F, Uehlein (MT & MA)

Garrett J. Bradley (NY & MA) Madeline A. Korber (CT & MA)

Brad J. Mitchell

One Lincoln Street » Boston, MA 02111
T: 617.720.1333 «© F: 617.720.2445 » Toll Free: 800.431.4600

9430 W. Olympic Blvd « Suite 400 « Beverly Hills, CA 90212
T: 310.282.8676 » F: 310.388.5316
www.tenlaw.com

July 3, 2019
By ECF

The Honorable Lewis A. Kaplan
United States District Court

for the Southern District of New York
United States Courthouse

500 Pearl Street

New York, NY 10017

Re: In re Bank of New York Mellon Corp. Forex Transactions Litigation, No. 1:12-md-02335
Dear Judge Kaplan,

It has recently come to this Firm’s attention that there is an error in the Declaration in Support of
Motion for Attorneys’ Fees and Reimbursement of Expenses Filed on Behalf of Thornton Law
Firm LLP (Dkt. 622-8) in the above-referenced case. Although the Declaration was submitted
nearly four years ago, and the case has since been closed, we write to the Court now to correct
the error and in the interest of transparency and candor.

Specifically, paragraph nine of the Declaration states that “The hourly rates charged by the
Timekeepers are the Firm’s regular rates for contingent cases and those generally charged to
clients for their services in non-contingent/hourly matters.” The Thornton Law Firm, a
plaintiffs’ side firm which relies on contingency fees, does not have hourly paying clients.
Therefore, the firm does not charge rates to clients in non-contingent or hourly matters and does
not discount such rates. The reference in paragraph eleven to “billing rates” is not intended to
refer to rates charged to paying, hourly clients. At the time this Declaration was filed, the
Thornton Law Firm did not have “regular rates” for contingent cases because this was one of the
first cases the Thornton Law Firm was involved in where a lodestar was submitted to the court.
The rates listed were commensurate with lead counsel’s rates, taking into account the experience
of counsel and staff and the Firm’s history working on standing instruction foreign exchange
litigation.
Case 1:12-md-02335-LAK-JLC Document 680 Filed 07/03/19 Page 2 of 2

The errors in the Declaration were introduced because the Thornton Law Firm utilized a template
provided by lead counsel and did not appropriately modify the template to reflect the Thornton
Law Firm’s contingency-based practice. The Firm sincerely regrets the error.

Very Truly Yours,

/h

Michael A. Lesser, Esq.
Partner, Thornton Law Firm LLP

 
